DETAILED ACTION
Claims 1, 5-12, 15-20, 28-33, 38-41, and 44 have been examined. Claims 2-4, 13-14, 34, and 42-43 were cancelled in amendment dated 5/21/2021. Claims 21-27 and 35-37 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.


Group II, claims 21-27 and 35-37, drawn to applying sparse training acceleration using a reconfigurable device based deep neural network system.

 The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1  because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a reconfigurable device based deep neural network system, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Zhao et al. “F-CNN: An FPGA-based Framework for Training Convolutional Neural Networks” (see page 107, section I).

During a telephone conversation with Roger Browdy on November 17, 2021 a provisional election was made with traverse to prosecute the invention of Group I, claims 1, 5-12, 15-20, 28-33, 38-41, and 44.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 21-27 and 35-37 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.


Claim Objections
Claim 1, 10, 28, 29, and 38 are objected to because of the following informalities:

Claims 6 and 29 recite the limitation “the model weight values” in line 2. There is insufficient antecedent basis for this limitation in the claim. For compact prosecution of the claims, the office has interpreted has the “the model weight values” as “model weight values.”

Claim 10 recites the limitation “the physical configuration” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. For compact prosecution of the claims, the office has interpreted has the “the physical configuration” as “physical configuration.”

Claim 28 recites the limitation “the training parameters” in line 7. There is insufficient antecedent basis for this limitation in the claim. For compact prosecution of the claims, the office has interpreted has the “the training parameters” as “training parameters.”

Claim 38 recites the limitation “the training session” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. For compact prosecution of the claims, the office has interpreted has the “the training session” as “training session.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 5, 6, 8-12, 15-20, 28-30, 32, 33, 38-40, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. “F-CNN: An FPGA-based Framework for Training Convolutional Neural Networks” (hereinafter Zhao), in view of Patterson et al. (US 7,902,866, hereinafter Patterson).

As per claim 1, Zhao teaches a reconfigurable device based deep neural network training acceleration system, comprising: 
(i) a reconfigurable device (i.e., FPGA, see at least page 107, section I); 
(ii) a controller (i.e., data controller, see at least page 110, left column, paragraph 3); 
(iv) an HW configuration selector, wherein the HW configuration selector is configured to automatically select HW configurations (i.e., module controller is responsible for customizing different computation modules, implement one or more kernels in each module, see at least page 110, left column, paragraph 2, page 110, right column, paragraph 1);
wherein the controller is configured to control the running of a training dataset (i.e., data controller divides the training data into minibatches and loads them into the DRAM for training, see at least page 110, left column, paragraph 3), wherein the system is reconfigured on-the-fly by using the selected HW configurations to modify the datapath of the reconfigurable device (i.e., runtime reconfiguration, reconfiguring a streaming datapath, the streaming datapath contains various parameterized modules, which can be customized to produce implementations with 
wherein said reconfiguration is adapted to a use-case to which said system is to be applied (i.e., deriving parameters for the datapath to guide the analysis of design tradeoffs to meet application requirements, see at least page 107, abstract).
Zhao does not explicitly teach (iii) a library and HW configurations is selected from the library.
Patterson teaches a library (i.e., module library, see at least column 4, lines 1-10, column 8, lines 4-11), and an HW configuration selector, wherein the HW configuration selector is configured to automatically select HW configurations from the library (i.e., dynamic module server selects the dynamic modules available in the module library, see at least column 8, lines 34 – column 9, line 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhao to include a library and HW configurations is selected from the library as similarly taught by Patterson because providing a library of modules is well known in the art and libraries provide benefits such as reuse.

 As per claim 5, Zhao teaches wherein the system is dynamically reconfigured (i.e., runtime configuration, see at least page 109, right column, section III.A.).

As per claim 6, Zhao teaches wherein the dynamically reconfiguration of said system is driven by the model weight values (i.e., weight adjustment, see at least pages 108-109, section B).
As per claim 8, Zhao does not explicitly teach wherein the system further comprising a synthesizer configured to synthesize HW configurations to be stored in the library.
Patterson teaches a synthesizer configured to synthesize HW configurations to be stored in the library (i.e., compile-time flow executes the preprocessor and platform implementation tools, and calls the postprocessor, the output of the operation, both of which are stored in the dynamic module library, see at least column 9, lines 32-59).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhao to include a synthesizer configured to synthesize HW configurations to be stored in the library as similarly taught by Patterson to use known tools to create modules for reconfigure a FPGA.

As per claim 9, Zhao does not explicitly teach wherein the system further comprising a synthesizer configured to synthesize HW configurations that are not found in the library.
Patterson teaches a synthesizer configured to synthesize HW configurations that are not found in the library. (i.e., compile-time flow executes the preprocessor and platform implementation tools, and calls the postprocessor, the output of the operation, both of which are stored in the dynamic module library, see at least column 9, lines 32-59).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhao to include a synthesizer configured to synthesize HW configurations that are not found in the library as similarly taught by Patterson to use known tools to create modules for reconfigure a FPGA.

As per claim 10, Zhao teaches wherein the deep neural network architecture is configured to be altered by altering the physical configuration of the reconfigurable device (i.e., reconfiguring a streaming datapath at runtime to cover the training tasks for the various layers in a CNN, see at least page 107, abstract, section I).

As per claim 11, Zhao teaches wherein the selected HW configuration is predesigned (i.e., we first design kernels for basic operations, see at least page 110, right column, paragraph 1).

As per claim 12, Zhao teaches wherein the deep neural network is a convolutional neural network (see at least page 107, abstract, section I).

As per claim 15, Zhao teaches wherein the selected HW configuration is a convolution layer (i.e., convolution layer, implement modules for each layer, see at least page 108, left column, paragraph 1, pages 109-111, sections III, IV).

As per claim 16, Zhao teaches wherein the selected HW configuration is a pooling layer (i.e., pooling layer, implement modules for each layer, see at least page 108, left column, paragraph 4, pages 109-111, sections III, IV).

As per claim 17, Zhao teaches wherein the selected HW configuration is a fully connected layer (i.e., fully connected multilayer perceptron layers, implement modules for each layer, see at least page 107, right column, section II.A., pages 109-111, sections III, IV).
As per claim 18, Zhao teaches wherein the selected HW configuration is any feed forward layer (i.e., implement modules for each layer, see at least pages 107-108, section II.A., pages 109-111, sections III, IV).

As per claim 19, Zhao teaches wherein the selected HW configuration is any kind of deep neural network arrangement (i.e., reconfiguring a streaming datapath at runtime to cover the training tasks for the various layers in a CNN, CNN is deep learning model, see at least page 107, abstract, section I).

As per claim 20, Zhao teaches wherein several HW configurations are combined (i.e., implement one or more kernels in each module, see at least page 110, right column, paragraph 1).

As per claim 28, Zhao teaches a method for applying normal training acceleration using a reconfigurable device based deep neural network system, comprising the steps of: 
(i) selecting a dataset in accordance with a predefined user criteria (i.e., divide the training dataset into minibatches, see at least page 110, left column, paragraph 5, page 113, right column, paragraph 4), 
(ii) selecting a HW configuration and perform a training using a reconfigurable device (i.e., an FPGA-based CNN training framework, customizing different computation modules, implement one or more kernels in each module, see at least page 107, right column, paragraph 2, page 110, left column, paragraph 2, page 110, right column, paragraph 1), 

Zhao does not explicitly teach from a library.
Patterson teaches a library (i.e., module library, see at least column 4, lines 1-10, column 8, lines 4-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhao to include a library as similarly taught by Patterson because providing a library of modules is well known in the art and libraries provide benefits such as reuse.

As per claim 29, Zhao teaches wherein the system is dynamically reconfigured (i.e., runtime configuration, see at least page 109, right column, section III.A.).

As per claim 30, Zhao teaches wherein the dynamically reconfiguration of said system is driven by the model weight values (i.e., weight adjustment, see at least pages 108-109, section B).

As per claim 32, Zhao teaches wherein the selected HW configuration is predesigned (i.e., we first design kernels for basic operations, see at least page 110, right column, paragraph 1).

As per claim 33, Zhao teaches wherein the selected HW configuration is synthesized on-the-fly (i.e., runtime reconfiguration, reconfiguring a streaming datapath, the streaming datapath contains various parameterized modules, which can be customized to produce implementations with different configurations, see at least page 107, right column, paragraph 2, page 109-110, section III).

As per claim 38, Zhao teaches wherein training analysis results that indicates a convergence results in an accomplishment of the training session (i.e., read back the results and update weights for back-propagation modules and goto step 1, see at least page 110, left column, paragraph 5, page 111, section B).

As per claim 39, Zhao teaches wherein training analysis results that indicates a lack of convergence triggers sending a request to a HW configuration selector to select HW configuration encoded in a greater or lesser detail (i.e., modules customized with different layer configurations and data precision, read back the results and update weights for back-propagation modules and goto step 1, see at least page 107, abstract, pages 109-110, paragraph 5, page 111, section B).

As per claim 40, Zhao teaches wherein varying levels of detail refer to varying fixed point precision (i.e., modules customized with different layer configurations and data precision, read back the results and update weights for back-propagation modules and goto step 1, see at least page 107, abstract, pages 109-110, paragraph 5, page 111, section B).

As per claim 44, Zhao teaches wherein the system is capable of synthesize new HW configurations in order to provide on-the-fly reconfiguration to the system (i.e., runtime reconfiguration, customizing different computation modules, see at least pages 109-110, section III), wherein said synthesized new HW configurations are used to modify the datapath of the reconfigurable device (i.e., reconfiguring a streaming datapath, the streaming datapath contains various parameterized modules, which can be customized to produce implementations with different configurations, see at least page 107, right column, paragraph 2, pages 109-110, section III), and wherein said reconfiguration is adapted to a use-case to which said system is to be applied (i.e., deriving parameters for the datapath to guide the analysis of design tradeoffs to meet application requirements, see at least page 107, abstract)..

Claims 7 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao, in view of Patterson, further in view of Zhang et al. “Machine Learning on FPGAs to Face the IoT Revolution” (hereinafter Zhang).

As per claim 7, Zhao teaches wherein a training monitor sources HW configurations from the HW configuration selector in accordance with relation between performance and resource usage (i.e., the streaming datapath can support various parameterized modules which can be customized to produce implementations with different trade-offs in performance and resource usage, analytical models are developed for customizing the modules to maximize performance under the constraints of bandwidth and hardware resources, see at least page 111, left column, paragraph 2 – right column, paragraph 3, page 114, left column, paragraph 3).
Zhao does not explicitly teach relation between performance and accuracy.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhao such that the relation is between performance and accuracy as similarly taught by Zhang in order to trade network accuracy for network performance, under constraints of tolerable accuracy loss, to achieve higher performance than the original network (see at least page 899, left column, last paragraph – right column, paragraph 2 of Zhang).

As per claim 31, the limitations recited in this claim are substantially similar to the limitations recited in claim 7.  Therefore, claim 31 is rejected using the same reasons as claim 7.

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao, in view of Patterson, further in view of Mathew et al. (US 2018/0181864, hereinafter Mathew).

As per claim 41, Zhao does not explicitly teach wherein the varying levels of details refer to varying sparsity threshold.
Mathew teaches varying levels of details refer to varying sparsity threshold (i.e., sparsity threshold is tuned, see at least [0053]-[0058], [0081]).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Malaya et al. (US 2019/0171420) is cited to teach dynamic, variable bit-width numerical precision on FPGAs for machine learning tasks.
Clere et al. “FPGA Based Reconfigurable Coprocessor for Deep Convolutional Neural Network Training”, August 2018, 2018 21st Euromicro Conference on Digital System Design (DSD). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jue Louie whose telephone number is 571-270-1655.  The examiner can normally be reached on M-F 9:30 am - 5:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jue Louie/
Primary Examiner
Art Unit 2121